NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 DANTE SELBY,

                     Plaintiff,                                       Civ. No. 20-2123

         v.                                                           OPINION

 STATE OF NEW JERSEY,

                     Defendant.

THOMPSON, U.S.D.J.

                                         INTRODUCTION

        This matter comes before the Court on the Complaint (ECF No. 1) and renewed

Application to Proceed In Forma Pauperis (ECF No. 3) filed by Plaintiff Dante Selby

(“Plaintiff”), pro se, against Defendant State of New Jersey (“Defendant”). At this time, the

Court must review the Complaint, pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A to determine

whether it should be dismissed as frivolous or malicious, for failure to state a claim upon which

relief may be granted, or because it seeks monetary relief from a defendant who is immune from

such relief. For the reasons stated herein, the Application to Proceed In Forma Pauperis is

granted and the Complaint is dismissed.

                                          BACKGROUND

        Plaintiff, a convicted state prisoner, filed a civil rights Complaint on February 26, 2020.

(ECF No. 1.) Plaintiff claims he was deprived of his constitutional rights to effective assistance

of counsel, due process of law, and a fair hearing. (Compl. ¶ 7, ECF No. 1.) Plaintiff states that

these violations took place on December 7, 2018, and that he received an excessive sentence on

April 12, 2019. (Id. ¶ 6.) Plaintiff does not fully articulate the relief sought, and instead states “I



                                                   1
am asking this PCR please be granted and or modified.” (Id. ¶ 7.) Plaintiff does not identify a

basis for jurisdiction (id. ¶ 1a), and indicates that administrative remedies for the alleged

violations are still in process (id. ¶ 5).

         Plaintiff filed an Application to Proceed In Forma Pauperis along with the Complaint.

(ECF No. 1-1.) On March 9, 2020, the Court denied the application because Plaintiff did not file

a certified copy of his trust fund account statement. (ECF No. 2.) Plaintiff filed a new

Application to Proceed In Forma Pauperis on March 25, 2020 with the required trust fund

account statement. (ECF No. 3.) Plaintiff attached a note to his Application, which states that he

has an attorney. (Note at 1, ECF No. 3-1.) However, the present Application and Complaint were

filed pro se, and no attorney has entered an appearance in this case. Therefore, the Court still

considers Plaintiff to be pro se. Plaintiff’s Application and Complaint are presently before the

Court.

                                        LEGAL STANDARDS

         District courts must review complaints in civil actions in which a plaintiff is proceeding

in forma pauperis. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A. District courts may sua sponte

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See id.

According to the Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per




                                                  2
curiam) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); see also Malcomb v.

McKean, 535 F. App’x 184, 186 (3d Cir. 2013) (finding that the Rule 12(b)(6) standard applies

to dismissal of complaint pursuant to 28 U.S.C. § 1915A for failure to state a claim). To survive

sua sponte screening for failure to state a claim, the complaint must allege “sufficient factual

matter” to show that the claim is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the [alleged]

misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally construe pro se pleadings,

“pro se litigants still must allege sufficient facts in their complaints to support a claim.” Mala v.

Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

                                           DISCUSSION

I.     Application to Proceed In Forma Pauperis

       A prisoner seeking to bring a civil action without prepayment of fees must file (1) an

affidavit that includes a statement of all assets such prisoner possesses and that provides the

nature of the action; and (2) a certified copy of the trust fund account statement for the prisoner

for the six-month period immediately preceding the filing of the complaint, obtained from the

appropriate official of each prison at which the prisoner is or was confined. 28 U.S.C. §

1915(a)(1)–(2). Plaintiff has filed the necessary documents. According to the Application,

Plaintiff has been in prison for the past six months, is not currently employed in prison, and

receives $15.00 each month. (Application ¶¶ 3–4, ECF No. 3.) Other than his prison account,

Plaintiff has no bank accounts in his name and does not own any other assets or property. (Id. ¶¶

6–7.) According to the certified trust fund account statement from the Southern State

Correctional Facility, Plaintiff has $26.93 in his “Spendable Sub Account” and $0.00 in his other




                                                  3
accounts. (Application at 5–11.)1 Based on the above, Plaintiff’s Application to Proceed In

Forma Pauperis is granted.

II.     Sua Sponte Dismissal for Failure to State a Claim

        The Complaint fails to state a claim upon which relief can be granted for several reasons.

First, Plaintiff fails to indicate a basis for jurisdiction. (See Compl. ¶ 1a (failing to select either

42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971) as the basis for jurisdiction, or to list a separate statute for asserting

jurisdiction).) Although Plaintiff filed his claims as a prisoner civil rights case, his claims for

ineffective assistance of counsel and lack of a fair hearing seek to challenge his conviction and

sentence, and therefore Plaintiff should have instead submitted a Petition under 28 U.S.C. § 2254

for a writ of habeas corpus.2 Furthermore, Plaintiff names the State of New Jersey as the

Defendant in this case. Under the Eleventh Amendment, a state is generally entitled to immunity

in federal court from suits by private parties. See Koslow v. Pennsylvania, 302 F.3d 161, 167 (3d

Cir. 2002). Therefore, Plaintiff’s claims against the State of New Jersey are dismissed.

        Additionally, Plaintiff indicates that his administrative remedies are still being processed.

(Compl. ¶ 5.) Because exhaustion is an affirmative defense that must be pleaded by the

Defendant, Ray v. Kertes, 285 F.3d 287, 295 (3d Cir. 2002), the Court will not sua sponte

dismiss the Complaint for failure to exhaust administrative remedies. Still, the Court notes that

Plaintiff is required to exhaust administrative remedies, pursuant to the Prison Litigation Reform

Act, 42 U.S.C. § 1997e(a), prior to filing a prisoner civil rights suit.



1
  The page numbers to which the Court refers when citing this document are the CM/ECF page
numbers.
2
  To file a Petition pursuant to 28 U.S.C. § 2254, Plaintiff must submit the following form:
Petition for Relief From a Conviction or Sentence By a Person in State Custody, DNJ-Habeas-
008(Rev.01-2014).


                                                    4
                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s Application to Proceed In Forma Pauperis (ECF

No. 3) is granted. However, because Defendant has sovereign immunity from suit, and because

Plaintiff has not stated a basis for jurisdiction or grounds for a civil rights suit, the Complaint

(ECF No. 1) is dismissed. An appropriate Order will follow.



Date: April 3, 2020                                             /s/ Anne E. Thompson     .
                                                               ANNE E. THOMPSON, U.S.D.J.




                                                   5
